738 N.W.2d 730 (2007)
Patrick C. BRONIAK, Plaintiff-Appellant,
v.
Martin A. CLENDENING, Duran Grisa, and Mego, Inc., Defendants-Appellees, and
Midas International, Inc., Defendant.
Docket No. 134305. COA No. 274584.
Supreme Court of Michigan.
September 24, 2007.
*731 On order of the Court, the application for leave to appeal the April 12, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.